DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group II, claims 15-23 in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that the Office has not met the burden under MPEP § 803, § 808.01 and § 808.02 to establish a prima facie case for excessive burden. This argument is not persuasive because the present application is filed under 35 U.S.C. § 371 and no showing of excessive burden is required. Likewise, no showing of the inventions as claimed being either independent or distinct is required.
Further, in response to Applicant’s argument that maintain the Restriction Requirement would result in unnecessary expense on part of the Applicant and a burden on the resources of the Patent Office, this argument is not persuasive because a showing of unnecessary expense on part of the Applicant and a burden on the resources of the Patent Office is not a threshold in a PCT application. Moreover, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the restriction requirement dated 01/26/2021
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims cannot depend from withdrawn claims.  See MPEP § 608.01(n).  Accordingly, the claim 16 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 requires an internal cover. However, the interrelationship between the internal cover and the side wall is unclear. The interrelationship between the internal cover and the external cover is also unclear.
Claim 20 recites the limitation “said coupling members” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “said cylindrical wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rendered indefinite because it is unclear as to what the term “essentially” refer.  The claim is unclear because it does not point out whether the side wall has a circular cross section 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being (anticipated) by Damren et al. (hereinafter Damren) US 2013/0089925.
Regarding claim 15, Damren discloses side wall of a bioreactor or mixer support vessel, comprising a plurality of hollow profile wall segments (heat exchanger module 404/704 and body 406/706), each comprising a base profile with two parallel wide sides, two narrow sides as shown in Fig. 6B and at least one heat exchange channel (inlet 420 and outlet 418/718) extending in a longitudinal direction of said base profile through an interior space in said base profile, joined side by side as shown in at least Figs. 4A, 4B and 6B and discussed in at least paragraphs 102-107.
Regarding claim 17, Damren discloses a cylindrical side wall (heat exchanger module 704 and body 706) as shown in Fig. 8 and discussed in paragraph 110.
Regarding claim 21, Damren discloses a plurality of hollow profile wall segments (heat exchanger module 704 and body 706)  each having a baffle (baffle structure 710) protruding from a wide side on an inside of said cylindrical wall as shown in Fig. 8 and a plurality of hollow profile wall segments without baffles as discussed in at least paragraphs 108-111.
claim 22, Damren discloses wherein the side wall (heat exchanger module 704 and body 706) has circular cross section as shown in Fig. 8 and discussed in at least paragraph 110.
Regarding claim 23, Damren discloses that the side wall has a polygonal cross section as shown in Figs. 4B and 6B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Damren US 2013/0089925.
Regarding claim 18, Damren discloses an external cover (jacket 1030) as discussed in at least paragraphs 115-116.
Regarding claim 20, Damren does not explicitly disclose wherein a plurality of internal seal strips covering said coupling members.
However, Damren does disclose coupling members (strapping 1032) as discussed in at least paragraph 115. Damren also discloses utilizing seals known in the art to seal the module 1002 in paragraph 116.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Damren to include a plurality of internal seal strips covering said coupling members to further support the external cover (jacket 1030) in order maintain the desired temperature of the flexible bag disposed within the chamber to prevent or minimize heat loss within the biological sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799